This appellant filed a bill seeking a declaratory decree pursuant to Chapter 87, Fla. Stat., 1941.
The bill was dismissed on motion because it appeared plaintiff had an adequate remedy at law. The bill charged that Mrs. W. M. Doss, as Tax Assessor, had arbitrarily exempted certain real property in Lake County from taxation for 1946 and subsequent years.
The question involved is whether the bill may be entertained when there is an adequate remedy at law.
Reference to the statute fully answers this question adversely to the decree before us. Section 87.12, Fla. Stat., 1941, "The existence of another adequate remedy shall not preclude a decree, judgment or order for declaratory relief. . . ."
The effect of this part of our statute is to obliterate any and all distinction relative to legal and equitable rights in so far as they may be considered in a proceeding under this statute. In this case the constitutionality of the statute is *Page 661 
not brought into question and we are not passing upon it. We do point out, however, that the statute takes care of the sacred right of trial by jury which would seem to remove any patent invalidity.
Our conclusion is that the bill required an answer and it was error to dismiss same.
Reversed.
THOMAS, C. J., CHAPMAN and BARNS, JJ., concur.